                  Case 1:18-cv-07219-PAE Document 34 Filed 05/21/19 Page 1 of 1
                                      Purtrp OnruER, C.P.A. J.D.
                                        CERTIFIED    BLIC ACCOUNTANT
                                                     PU
                                                     AND
                                                ATTORNEY AT LAW
72.29  137TH STREET                                                                  5.I   4 MAIN STREET
FLUSHING, NEW YORK I I367                                                            NEW ROCHELLE, NEW YORK IOAOT
(7'la) 575-9600                                                                      (9 l4) 636-6439

                                                                 Flushing office
                                                                 May 21,2019
        Hon. Paul A. Engelmayer
        Judge U.S. Dist.Court
        Southem District of N.Y.
        40 Foley Square- Rm 2201
        New York, N.Y. 10007

                                               Re.: Cancino et al v. Janbar,Inc. et al
                                                    Docket No. 18-CV-7219 (PAE)
                                                      Via ECF
         Hon. Engelmayer:

                I represent the Defendants in this case and advise the Court pursuant to Fed.R.Civ. P.
        Sec. 75(d) that I must withdraw from further representing them in this case due to failure to
        communicate effectively with defendants and failure to reach a cooperating working relationship
        as well as a failure to pay my owed fees of approximately $ 8,500 as of this date, which are over
        60 past due.

                There has not been any discovery produced by either party other than defendants
        producing the list of employees with all required information to plaintiffs as of this date for the
        past 3 years of employment. Discovery production had been extended per prior agreement of
        counsels for the parties.

                 Presently the collective class action motion briefing schedule previously issued by the
        Court is on place with plaintifPs motion brief due on May 24,2019.

                Under these circumstances, I firmly believe that it is in the best interest of all parties that
        my withdrawal of counsel for the defendants be effected as quickly possible with a stay of the
        proceedings for at least 30 days to provide defendants the hiring of successor attorneys.

                  Should this Court find it necessary that a letter motion not be sufficient, the Court's
        directive will be greatly appreciated .




        Cc; Fitappelli & Shaeffer LLP- via email and ECF
            Janbar Inc and John Bartnicki- via email
